Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                       Page 1 of 12



                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW HAMPSHIRE

In re
        Fred Fuller Oil & Propane Co., Inc.           Chapter 11
               Debtor                                 Case No. 14-12188-JMD

                                                      Hearing: 12/17/18 at 1:00 p.m.

   OBJECTION OF UNITED STATES TRUSTEE TO FIRST INTERIM AND FINAL FEE
     APPLICATION OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS

                     To the Honorable Michael Fagone, U.S. Bankruptcy Judge

        Pursuant to 11 U.S.C. §§ 330 and 1103, and 28 U.S.C. § 586, William K. Harrington, United

States Trustee, submits this objection to the First Interim and Final Fee Application of fees and

Expenses of Brinkman Portillo Ronk, APC, counsel to the Official Committee of Unsecured

Creditors. In support of this Objection, the United States Trustee respectfully submits:

        1.     On November 10, 2014, the Debtor commenced this case under chapter 11. The

case thereafter proceeded at a frantic pace, with the Court approving a sale of substantially all assets

of the estate on November 26, 2014 over the objection of a number of parties, including the United

States Trustee. See Court Docket No. 105.

        2.     On February 12, 2015, the United States Trustee appointed a three member Official

Committee of Unsecured Creditors, consisting of Tarantin Industries, Inc. (Mr. William Craig), J.A.

Marino Automatic Heating Supply Co., Inc. (Mr. Joseph Marino), and Sanel Auto Parts Co. (Mr.

George LeCours). See Court Docket Nos. 163, 164.

        3.     On March 10, 2015, the Committee filed an application to retain Brinkman, Portillo

Ronk, of Westlake Village, California as counsel to the Committee. See Court Docket No. 190.

Attorney Leonard Deming, of Nashua, New Hampshire, was “of counsel” to the firm. The Court

granted the Committee’s retention of counsel by Order dated March 17, 2015. See Court Docket

No. 196.
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                          Page 2 of 12



        4.      On March 17, 2016, following a gridlock in management, the United States Trustee

filed a motion for authority to appoint a chapter 11 trustee or in the alternative to convert to chapter

7. See Court Docket No. 481. Following a brief continuance, the motion was heard on May 10,

2016. After hearing the positions of the parties, the motion to authorize the appointment of a

chapter 11 trustee was granted. See Court Docket No. 555.           On May 13, 2016, the United States

Trustee thereafter appointed Harry Murphy, Esq., of Murphy & King. See Court Docket Nos. 576,

577.

        5.      On November 16, 2018, Mr. Murphy filed a motion for authority to pay chapter 11

administrative claims. See Court Docket No. 1041.

        6.      On November 20, 2018, Brinkman, Portillo Ronk submitted a First and Final Fee

Application seeking $209,006.25 in fees and $7,353.85 in expenses. See Court Docket No. 1046.

        7.      The United States Trustee understands that Mr. Murphy will likely file a motion to

convert the case to chapter 7 in the near future.

        8.      On information and belief Mr. Murphy has sufficient funds on hand to satisfy

chapter 11 administrative claims. 1

        9.      The United States Trustee objects to the Brinkman, Portillo Ronk Fee Application on

a number of grounds. The Application does not indicate whether the Committee supports or

opposes the Application. The Application indicates it was served on Mr. George LeCours of Sanel

Auto Parts. The United States Trustee understands from Committee Member Sanel Auto Parts that

its Credit Manager, Mr. George LeCours, left the company roughly 18 months ago. Its current

Credit Manager, Ms. Debra Holmes, had no information about a Creditors’ Committee and no


1
    Upon information and belief no chapter 11 administrative claims bar date has been issued.


                                                    2
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                                   Page 3 of 12



understanding of Sanel Auto Parts’ role vis-à-vis the Committee. Ms. Holmes expressed to the

United States Trustee that she has no interest in serving any role with the Committee. The United

States Trustee also contacted Mr. Marino of J.A. Marino and he was unaware that counsel to the

Committee had filed a Fee Application, and had not had a communication from counsel in quite

some time. 2 The United States Trustee has not yet reached Mr. William Craig of Tarantin

Industries.

        10.        Under the circumstances, the United States Trustee requests that the Committee’s

Fee Application be deferred and that the United States Trustee be permitted to conduct limited

discovery.

        11.      The United States Trustee would like to generally note these objections to the

Application:

        a. The firm seeks reimbursements of $25,386.75 for “asset analysis and recovery” but the

              firm does not indicate how any of these services resulted in any recovery for the estate.

        b. The firm incurred charges of $47,384.50 for “case administration.” “Case

              administration” is described as keeping the Committee appraised of relevant deadlines,

              reviewing pleadings and responding to the United States Trustee’s motion to convert.

              Brinkman Portillo Ronk asserts that it successfully argued for the appointment of a

              chapter 11 trustee, but the docket reflects that the firm initially objected to the United

              States Trustee’s Motion. See Court Docket No. 502. On May 9, 2016, the firm did an

              about face and supported the appointment of a chapter 11 trustee. See Court Docket



2
  The United States Trustee contacted Mr. Marino because it did not appear that he had been given notice of the
hearing on his company’s chapter 11 administrative expense claim on December 17, 2018.


                                                        3
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                       Page 4 of 12



             No. 554.

       c. Brinkman, Portillo Ronk spent $13,749 to “preserve the creditors’ rights and maximize

             recoveries” but the firm does not explain how these services provided any benefit to the

             estate or to the Committee.

       d. The firm incurred $42,197.50 reviewing and analyzing claims and drafted certain claims

             objections and closely monitored claims objection proceedings. The firm’s motion to

             be given authority to file these claims objections or to file and prosecute avoidance

             actions was filed on April 28, 2016, but was withdrawn “as moot” on August 18, 2016.

             See Court Docket No. 530; 682. How these services translated to tangible benefits is

             not explained.

       e. The firm filed a six page Objection to Disclosure Statement and two page joinder in the

             United States Trustee’s Objection to the Debtor’s Disclosure Statement, incurring

             $20,008 in fees under the general category of “Disclosure Statement/Plan of

             Reorganization.” See Court Docket No. 378; 384.

       f. After a chapter 11 trustee was appointed, the only action taken by the Committee as

             shown on the docket was its effort to support an election that would displace Mr.

             Murphy. See Court Docket Nos. 651, 652.

       g. In general, it is not clear from the Application what services the firm provided that were

             reasonable and necessary after the chapter 11 trustee was in place, and at whose

             direction the services were performed.

       12.       The United States Trustee reserves the right to raise additional objections to the

Application after limited discovery.



                                                  4
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                    Page 5 of 12



       13.     Given the imminent conversion of the case, and the question as to whether the

Committee has taken a position on the Fee Application, the United States Trustee asks that the Fee

Application be deferred pending further hearing.




                                                ***




       WHEREFORE the United States Trustee requests that the Court consider these comments

and defer ruling on the Fee Application, and to take such appropriate action as it deems proper

under the circumstances.

                                             Respectfully submitted,

                                             WILLIAM K. HARRINGTON
                                             United States Trustee

                                             By his attorney,


                                             /s/ Geraldine Karonis
                                             Geraldine Karonis
                                             Assistant U.S. Trustee
                                             1000 Elm Street
                                             Suite 605
                                             Manchester, NH 03101
                                             (603) 666-7908
                                             bnh 01853

Dated: December 10, 2018




                                                5
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                                 Page 6 of 12



                                     CERTIFICATE OF SERVICE

        I hereby certify that on this date, I served a copy of the foregoing on the attached Service
List by CM/ECF:

14-12188-MAF Notice will be electronically mailed to:

John L. Allen on behalf of Financial Advisor CBIZ Corporate Recovery Services
john.allen@allen-fuller.com, virginia.mcleman@allen-fuller.com

John L. Allen on behalf of Interested Party Jeffrey Varsalone
john.allen@allen-fuller.com, virginia.mcleman@allen-fuller.com

John L. Allen on behalf of Other Professional CBIZ, Inc.
john.allen@allen-fuller.com, virginia.mcleman@allen-fuller.com

Joseph H. Baldiga on behalf of Creditor Harvard Pilgrim Health Care, Inc.
jbaldiga@mirickoconnell.com

Charles R. Bennett, Jr. on behalf of Defendant Harold B. Murphy
bankruptcy@murphyking.com,
cbennett@murphyking.com;dej@murphyking.com;hbm@murphyking.com;cmc@murphyking.com;ddk@murphyking.
com;imccormack@murphyking.com;ecf-ca5a5ac33a04@ecf.pacerpro.com

Charles R. Bennett, Jr. on behalf of Plaintiff Harold B. Murphy
bankruptcy@murphyking.com,
cbennett@murphyking.com;dej@murphyking.com;hbm@murphyking.com;cmc@murphyking.com;ddk@murphyking.
com;imccormack@murphyking.com;ecf-ca5a5ac33a04@ecf.pacerpro.com

Charles R. Bennett, Jr. on behalf of Trustee Harold B. Murphy
bankruptcy@murphyking.com,
cbennett@murphyking.com;dej@murphyking.com;hbm@murphyking.com;cmc@murphyking.com;ddk@murphyking.
com;imccormack@murphyking.com;ecf-ca5a5ac33a04@ecf.pacerpro.com

Jake C. Blanchard on behalf of Defendant Becky S. Beltran
jake@jakeblanchardlaw.com

Jake C. Blanchard on behalf of Defendant Robert Scott Beltran
jake@jakeblanchardlaw.com

Daren R. Brinkman on behalf of Creditor Committee J.A. Marino Automatic Heating Supply Co., Inc.
brinkmanlaw@ecf.inforuptcy.com, firm@brinkmanlaw.com

Daren R. Brinkman on behalf of Creditor Committee Official Committee of Unsecured Creditors
brinkmanlaw@ecf.inforuptcy.com, firm@brinkmanlaw.com

Daren R. Brinkman on behalf of Creditor Cttee Atty Brinkman Portillo Ronk, APC
brinkmanlaw@ecf.inforuptcy.com, firm@brinkmanlaw.com

Christopher M. Candon on behalf of Defendant Rymes Energy Holdings, LLC
ccandon@sheehan.com, ntoli@sheehan.com



                                                        6
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                                Page 7 of 12




Christopher M. Candon on behalf of Defendant Rymes Heating Oils, Inc.
ccandon@sheehan.com, ntoli@sheehan.com

Christopher M. Candon on behalf of Interested Party Rymes Propane & Oils, Inc.
ccandon@sheehan.com, ntoli@sheehan.com

Daniel C. Cohn on behalf of Plaintiff Fuller Family MFD Realty Trust
dcohn@murthalaw.com

Daniel C. Cohn on behalf of Plaintiff Fuller Family Tracy Lane II Realty Trust
dcohn@murthalaw.com

Daniel C. Cohn on behalf of Plaintiff Fuller Family Tracy Lane Realty Trust
dcohn@murthalaw.com

Daniel C. Cohn on behalf of Plaintiff Fuller Goffstown Realty Trust
dcohn@murthalaw.com

Daniel C. Cohn on behalf of Plaintiff Fuller Milford LLC
dcohn@murthalaw.com

Daniel C. Cohn on behalf of Plaintiff Tracy Lane III Realty Trust
dcohn@murthalaw.com

Daniel C. Cohn on behalf of Plaintiff Frederick Fuller
dcohn@murthalaw.com

Eleanor Wm Dahar on behalf of Creditor Fred Fuller
edahar@att.net

Leonard G. Deming, II on behalf of Creditor Committee J.A. Marino Automatic Heating Supply Co., Inc.
deminglaw@comcast.net, deminglaw@aol.com;deminglaw@gmail.com

Leonard G. Deming, II on behalf of Creditor Committee Official Committee of Unsecured Creditors
deminglaw@comcast.net, deminglaw@aol.com;deminglaw@gmail.com

Leonard G. Deming, II on behalf of Creditor Committee Sanel Auto Parts Co.
deminglaw@comcast.net, deminglaw@aol.com;deminglaw@gmail.com

Leonard G. Deming, II on behalf of Creditor Committee Tarantin Industries, Inc.
deminglaw@comcast.net, deminglaw@aol.com;deminglaw@gmail.com

Leonard G. Deming, II on behalf of Creditor Cttee Atty Deming Law Office
deminglaw@comcast.net, deminglaw@aol.com;deminglaw@gmail.com

Cheryl C. Deshaies on behalf of Defendant Heating Specialties of New Hampshire, Inc.
cdeshaies@deshaieslaw.com

Christopher M. Dube on behalf of Creditor Sharen Fuller
christopher.dube@mclane.com, bankruptcy@mclane.com

Steven J. Dutton on behalf of Creditor Sharen Fuller



                                                           7
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                                    Page 8 of 12



steven.dutton@mclane.com, bankruptcy@mclane.com

Steven J. Dutton on behalf of Defendant Sharen J. Fuller, Trustee of the Sharen J. Fuller Revocable Trust of 2005
steven.dutton@mclane.com, bankruptcy@mclane.com

Steven J. Dutton on behalf of Defendant Sharen J. Fuller
steven.dutton@mclane.com, bankruptcy@mclane.com

Jeremy R. Fischer on behalf of Creditor Northeast Delta Dental Plan of New Hampshire dba Northeast Delta Dental
jfischer@dwmlaw.com, sswander@dwmlaw.com

Edmond J. Ford on behalf of Creditor Raymond C. Green Funding, LLC
eford@fordlaw.com, rpeters@fordlaw.com

William S. Gannon on behalf of Creditor William S. Gannon PLLC
bgannon@gannonlawfirm.com,
jarquette@gannonlawfirm.com;bvenuti@gannonlawfirm.com;gannonlawfirm@gmail.com;s.wr70639@notify.bestcase.
com

William S. Gannon on behalf of Debtor Fred Fuller Oil & Propane Co., Inc.
bgannon@gannonlawfirm.com,
jarquette@gannonlawfirm.com;bvenuti@gannonlawfirm.com;gannonlawfirm@gmail.com;s.wr70639@notify.bestcase.
com

William S. Gannon on behalf of Debtor's Attorney William S. Gannon, PLLC
bgannon@gannonlawfirm.com,
jarquette@gannonlawfirm.com;bvenuti@gannonlawfirm.com;gannonlawfirm@gmail.com;s.wr70639@notify.bestcase.
com

William S. Gannon on behalf of Other Professional CBIZ, Inc.
bgannon@gannonlawfirm.com,
jarquette@gannonlawfirm.com;bvenuti@gannonlawfirm.com;gannonlawfirm@gmail.com;s.wr70639@notify.bestcase.
com

John Garrigan on behalf of Interested Party State of New Hampshire
john.garrigan@doj.nh.gov, mary.thayer@doj.nh.gov

Olga L. Gordon on behalf of Plaintiff Fuller Family MFD Realty Trust
ogordon@murthalaw.com, jbabula@murthalaw.com

Olga L. Gordon on behalf of Plaintiff Fuller Family Tracy Lane II Realty Trust
ogordon@murthalaw.com, jbabula@murthalaw.com

Olga L. Gordon on behalf of Plaintiff Fuller Family Tracy Lane Realty Trust
ogordon@murthalaw.com, jbabula@murthalaw.com

Olga L. Gordon on behalf of Plaintiff Fuller Goffstown Realty Trust
ogordon@murthalaw.com, jbabula@murthalaw.com

Olga L. Gordon on behalf of Plaintiff Fuller Milford LLC
ogordon@murthalaw.com, jbabula@murthalaw.com

Olga L. Gordon on behalf of Plaintiff Tracy Lane III Realty Trust



                                                           8
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                Page 9 of 12



ogordon@murthalaw.com, jbabula@murthalaw.com

Olga L. Gordon on behalf of Plaintiff Frederick Fuller
ogordon@murthalaw.com, jbabula@murthalaw.com

Courtney H.G. Herz on behalf of Defendant Rymes Energy Holdings, LLC
cherz@sheehan.com, llaperle@sheehan.com

Courtney H.G. Herz on behalf of Defendant Rymes Heating Oils, Inc.
cherz@sheehan.com, llaperle@sheehan.com

D. Ethan Jeffrey on behalf of Defendant Harold B. Murphy
dej@murphyking.com, pas@murphyking.com

D. Ethan Jeffrey on behalf of Trustee Harold B. Murphy
dej@murphyking.com, pas@murphyking.com

Leslie H. Johnson on behalf of Creditor Beverly Mulcahey
leslie@lesliejohnsonlaw.com, mona@lesliejohnsonlaw.com;jen@lesliejohnsonlaw.com

Leslie H. Johnson on behalf of Creditor Nichole Wilkins
leslie@lesliejohnsonlaw.com, mona@lesliejohnsonlaw.com;jen@lesliejohnsonlaw.com

Leslie H. Johnson on behalf of Plaintiff Nichole T. Wilkins
leslie@lesliejohnsonlaw.com, mona@lesliejohnsonlaw.com;jen@lesliejohnsonlaw.com

Leslie H. Johnson on behalf of Plaintiff Raymond Mulcahey
leslie@lesliejohnsonlaw.com, mona@lesliejohnsonlaw.com;jen@lesliejohnsonlaw.com

Geraldine Karonis on behalf of U.S. Trustee Office of the U.S. Trustee
Geraldine.L.Karonis@usdoj.gov

James S. LaMontagne on behalf of Defendant Rymes Heating Oil, Inc.
nhbankruptcycourt@sheehan.com, ntoli@sheehan.com;jlamontagne@sheehan.com

James S. LaMontagne on behalf of Interested Party Rymes Propane & Oils, Inc.
nhbankruptcycourt@sheehan.com, ntoli@sheehan.com;jlamontagne@sheehan.com

Daniel P. Luker on behalf of Witness Preti Flaherty Beliveau & Pachios, PLLP
nhbankruptcyfilings@preti.com, dluker@preti.com;carsenault@preti.com

Daniel P. Luker on behalf of Witness Brian M. Quirk
nhbankruptcyfilings@preti.com, dluker@preti.com;carsenault@preti.com

Daniel P. Luker on behalf of Witness Simon C. Leeming
nhbankruptcyfilings@preti.com, dluker@preti.com;carsenault@preti.com

Ryan MacDonald on behalf of Plaintiff Fuller Family MFD Realty Trust
rmacdonald@murthalaw.com

Ryan MacDonald on behalf of Plaintiff Fuller Family Tracy Lane II Realty Trust
rmacdonald@murthalaw.com




                                                         9
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                              Page 10 of 12



Ryan MacDonald on behalf of Plaintiff Fuller Family Tracy Lane Realty Trust
rmacdonald@murthalaw.com

Ryan MacDonald on behalf of Plaintiff Fuller Goffstown Realty Trust
rmacdonald@murthalaw.com

Ryan MacDonald on behalf of Plaintiff Fuller Milford LLC
rmacdonald@murthalaw.com

Ryan MacDonald on behalf of Plaintiff Tracy Lane III Realty Trust
rmacdonald@murthalaw.com

Ryan MacDonald on behalf of Plaintiff Frederick Fuller
rmacdonald@murthalaw.com

Benjamin E. Marcus on behalf of Creditor Northeast Delta Dental Plan of New Hampshire dba Northeast Delta Dental
bmarcus@dwmlaw.com, jpiampiano@dwmlaw.com;jfischer@dwmlaw.com;dsoucy@dwmlaw.com

Michael T. McCormack on behalf of Creditor IRS
michael.mccormack2@usdoj.gov,
faye.guilmette@usdoj.gov;joanie.hederman@usdoj.gov;rebecca.burnham@usdoj.gov;usanh.ecfcivil@usdoj.gov;CaseVi
ew.ECF@usdoj.gov

Richard K. McPartlin on behalf of Creditor Raymond C. Green Funding, LLC
rmcpartlin@fordlaw.com

Harold B. Murphy
hmurphy@murphyking.com, pmoniello@murphyking.com

Harold B. Murphy on behalf of Trustee Harold B. Murphy
hmurphy@murphyking.com, pmoniello@murphyking.com

Diana Delaney O'Hara on behalf of Creditor GEICO General Insurance Company
do@nesubro.com

Diana Delaney O'Hara on behalf of Creditor Middlesex Mutual Assurance Company
do@nesubro.com

Michael K. O'Neil on behalf of Plaintiff Harold Murphy
moneil@murphyking.com, ecf-b51ce627ec66@ecf.pacerpro.com

Michael K. O'Neil on behalf of Plaintiff Harold B. Murphy
moneil@murphyking.com, ecf-b51ce627ec66@ecf.pacerpro.com

Michael K. O'Neil on behalf of Trustee Harold B. Murphy
moneil@murphyking.com, ecf-b51ce627ec66@ecf.pacerpro.com

Edward D. Philpot, Jr. on behalf of Creditor William L. Fuller
ed@edphilpotlaw.com

Edward D. Philpot, Jr. on behalf of Defendant William L. Fuller
ed@edphilpotlaw.com




                                                         10
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document                          Page 11 of 12



Edward D. Philpot, Jr. on behalf of Plaintiff William L. Fuller
ed@edphilpotlaw.com

Jesse I. Redlener on behalf of Defendant Alison J. Carter
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Defendant Becky S. Beltran
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Defendant Laurie Reed
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Defendant Leonard Carter
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Defendant Robert Scott Beltran
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Interested Party Becky Beltran
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Interested Party Alison Carter
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Interested Party Laurie Reed
jredlener@ascendantlawgroup.com

Jesse I. Redlener on behalf of Interested Party Robert Scott Beltran
jredlener@ascendantlawgroup.com

Peter C.L. Roth on behalf of Interested Party State of New Hampshire
peter.roth@dra.nh.gov, tracey.russo@dra.nh.gov;derek.kline@dra.nh.gov

Peter C.L. Roth on behalf of Intervenor-Defendant State of New Hampshire
peter.roth@dra.nh.gov, tracey.russo@dra.nh.gov;derek.kline@dra.nh.gov

Timothy P. Smith
timothy.p.smith@myfairpoint.net

Timothy P. Smith on behalf of Attorney Timothy P. Smith
tpscli@aol.com, r52706@notify.bestcase.com

Frank P. Spinella, Jr. on behalf of Creditor Granite Group Wholesalers LLC
fspinella@wadleighlaw.com, jjones@wadleighlaw.com

Peter N. Tamposi on behalf of Debtor Fred Fuller Oil & Propane Co., Inc.
peter@thetamposilawgroup.com, kathleen@tlgnh.com

Gregory T. Uliasz on behalf of Defendant McDevitt Trucks, Inc.
guliasz@fenigeranduliasz.com,
brosemond@fenigeranduliasz.com;erogers@fenigeranduliasz.com;mjohnson@fenigeranduliasz.com




                                                            11
Case: 14-12188-MAF Doc #: 1056 Filed: 12/10/18 Desc: Main Document   Page 12 of 12



                                    /s/ Geraldine Karonis
                                    Geraldine Karonis
Dated: December 10, 2018




                                      12
